                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 TREJUAN ROBBINS and COREY ALAN                  )
 BENNETT,                                        )        Case No. 3:20-cv-36
                                                 )
         Plaintiffs,                             )        Judge Travis R. McDonough
                                                 )
 v.                                              )        Magistrate Judge Debra C. Poplin
                                                 )
 LT. DAVID WISE,                                 )
                                                 )
         Defendant.                              )


                                MEMORANDUM AND ORDER


       The Court is in receipt of Plaintiffs’ complaint, brought pro se under 42 U.S.C. § 1983

(Doc. 1).

       Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint in a

district court must tender the full filing fee or he must file (1) an application to proceed in forma

pauperis without prepayment of fees and (2) a certified copy of his inmate trust account for the

previous six-month period (or institutional equivalent). 28 U.S.C. § 1915(a)(2). Plaintiff

Bennett has not paid the required $400.00 filing fee, nor has be submitted the proper documents

to proceed in forma pauperis.

       Bennett shall have thirty (30) days from the date of entry of this order to pay the full

filing fee or to submit the necessary documents. The Clerk is DIRECTED to send Bennett an

application to proceed in forma pauperis form and prison account statement form. Bennett is

hereby NOTIFIED that if he fails to timely fully comply with this order, the Court shall

presume that Bennett is not a pauper and shall order the case dismissed for want of prosecution

pursuant to Federal Rule of Civil Procedure 41(b).
       Further, Bennett is NOTIFIED that the Court WILL NOT consider any amendments

and/or supplements to the complaint or any other kind of motion for relief until after the Court

has screened the complaint pursuant to the Prison Reform Litigation Act, see, e.g., 28 U.S.C.

§§ 1915(e)(2)(B), 1915A, which the Court will do as soon as practicable. Accordingly, the

Court will automatically deny any requests to amend or supplement the complaint and/or

motions filed before the Court has completed this screening.

       Further, Bennett is ORDERED to immediately inform the Court and Defendant of any

address changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to

promptly notify the Clerk and the other parties to the proceedings of any change in his or her

address, to monitor the progress of the case, and to prosecute or defend the action diligently.

E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within fourteen (14)

days of any change in address may result in the dismissal of this action.

       SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                2
